DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
It is known in the prior art to have wheel chairs which change the position of the seat based on an extended or retracted position of the wheelbase of the wheelchair (e.g. Johnson et al.: U.S. Patent App. Pub. No. 2010/0117328; Wang: U.S. Patent App. Pub. No. 2010/0084831). However, the limitations of claim 1, including the limitations of a back plate, the back plate is arrangeable in the raised position in a state in which the seat is arranged in the sitting position, and is arrangeable in the laid down position in a state in which the seat is arranged in the retracted position, the mobile base includes a cargo bed portion configured such that baggage is loadable therein from the upper direction of the vehicle, the cargo bed portion is positioned closer to the lower direction of the vehicle than to the seating portion of the seat in the sitting position, and is positioned closer to the rear of the vehicle than to the seating portion of the seat in the retracted position, and the back plate has a through hole formed so as to face at least a part of the cargo bed portion in a vehicle upper-lower direction in a state in which the back plate is in the laid down position have not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination these features are obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./            Examiner, Art Unit 3611                                                                                                                                                                                            

/JACOB D KNUTSON/            Primary Examiner, Art Unit 3611